DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 8 & 15 recite, in part, a method comprising obtaining a candidate item to be recommended to a social network user, the social network user having at least two different types of social relationships; determining, for at least one target in each of the at least two different types of social relationships of the social network user, attention of each of the at least one target social object in the respective type of social relationship to the candidate item; determining, by processing circuitry and according to the attention of each of the at least one target social object in the at least two different types of social relationships to the candidate item, a comprehensive attention of the target social objects of the at least two different types of social relationships to the candidate item; and determining, according to the comprehensive attention, whether to recommend the candidate item to the social network user.
As set forth in MPEP 2106.04(a)(2)(III) The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. 
The examiner respectfully points out that the method as recited in claims 1, 8 & 15 comprising mental processes that can be performed using human mind with a pen and paper. 
For example, a user A can use his/her mind to obtain a photo that can be recommended to user B, wherein user B is a new friend of user A and also a new member in a group of user A that shares the same interest such as traveling on Facebook (i.e., obtaining a candidate item to be recommended to a social network user, the social network user having at least two different types of social relationships). User A knows that user B will like the photo (i.e., determining, for at least one target in each of the at least two different types of social relationships of the social network user, attention of each of the at least one target social object in the respective type of social relationship to the candidate item). User A also knows that user B will like the photo because the photo is a picture of their trip (i.e., determining, by processing circuitry and according to the attention of each of the at least one target social object in the at least two different types of social relationships to the candidate item, a comprehensive attention of the target social objects of the at least two different types of social relationships to the candidate item) and determines to share the picture with user B (i.e., determining, according to the comprehensive attention, whether to recommend the candidate item to the social network user).
The claims further recite a processing circuitry that is a generic component. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  
Claims 1, 8 & 15 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Dependent claims 2-7, 9-14 & 16-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, limitations the target social objects (line 9) references to other items in the claim. It is unclear what item is being referenced. 

Regarding claim 3, 
1.	It is unclear whether limitation each group (lines 4-6) is a group of at least one group as recited in claim 2 or another set of groups of the social network;
2.	Limitation the respective group (lines 8-9) references to other items in the claims. It is unclear what item is being referenced;
3.	Limitation the vector representation of the respective group (lines 8-9) references to other items in the claims. It is unclear what item is being referenced;
4.	It is unclear how the attention is determined from obtained attention information of each group to the candidate item that is outputted by the first attention model as recited in claim 3 (i.e., the determining the attention comprises… inputting a vector representation… obtaining attention information of each group to the candidate item that is outputted by the first attention model…)

Regarding claim 4, it is unclear whether limitation each group is a group of at least one group as recited in claim 2 or another set of groups of the social network.

Regarding claim 6, 
1.	It is unclear whether limitation each friend (lines 4-6) is a friend of at least one friend as recited in claim 5 or another set of friends of the social network;
2.	Limitation the respective friend (lines 8-9) references to other items in the claims. It is unclear what item is being referenced;
3.	Limitation the vector representation of the respective friend (lines 8-9) references to other items in the claims. It is unclear what item is being referenced;
4.	It is unclear how the attention is determined from obtained attention information of each group to the candidate item that is outputted by the first attention model as recited in claim 3 (i.e., the determining the attention comprises… inputting a vector representation… obtaining attention information of each friend to the candidate item that is outputted by the first attention model…)

Regarding claim 7, 
1.	Limitation each target social object references to other items in the claims. It is unclear what item is being referenced;
2.	Limitation performing normalization processing on the attention of each target social object indicates that multiple attentions corresponding to multiple target social objects are normalized. Claim 7 further recites limitation performing summation processing on attention of target social objects. It is unclear how multiple target social objects have only one attention;
3.	Limitation the target social objects references to multiple target social objects. It is unclear which one is being referenced; 
4.	It is unclear whether a comprehensive attention of the target social objects of the at least two different types of social relationships to the candidate item as recited in claim 1, or a comprehensive attention of the target social objects of each type to the candidate item as recited in claim 7 is obtained;
5.	It is unclear whether the step of determining, according to the comprehensive attention, whether to recommend the candidate item to the social network user as recited in claim 1 or determining, according to the recommendation index, whether to recommend the candidate item to the social network user as recited in claim 7 is performed.  
For at least the reasons as noted, the feature of claim 7 is considered as optional features.

Claims 8, 10-11, 13-15, 17-18 & 20 include features analogous to claim 1, 3-4 & 6-7. Claims 8, 10-11, 13-15, 17-18 & 20 are rejected for at least the reasons as noted with regard to claims 1, 3-4 & 6-7.  
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-9, 12, 14-16 & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MATHUR [US 2010/0287033 A1].

Regarding claims 1, 8 & 15, MATHUR teaches an apparatus, comprising: processing circuitry (MATHUR, [0026]) configured to perform a recommendation method. The method as taught in MATHUR reads on claim 1 as shown below.

CLAIMS 1, 8 & 15
A recommendation method, comprising:
obtaining a candidate item to be recommended to a social network user, 



the social network user having at least two different types of social relationships;




determining, for at least one target social object in each of the at least two different types of social relationships of the social network user, attention of each of the at least one target social object in the respective type of social relationship to the candidate item;
determining, by processing circuitry and according to the attention of each of the at least one target social object in the at least two different types of social relationships to the candidate item, a comprehensive attention of the target social objects of the at least two different types of social relationships to the candidate item; and
determining, according to the comprehensive attention, whether to recommend the candidate item to the social network user.

MATHUR 
A recommendation method, comprising:
a content item is obtained and added to potential recommendations list (MATHUR, [0033]), wherein the content is suggested to a user by a process as shown in FIG. 5 (MATHUR, [0042][Wingdings font/0xE0][0047]), 
wherein the user has different memberships corresponding to multiple social networks, wherein a social network could be a group of friends or a group of users sharing a similar interest… (MATHUR, [0035]);
for interactions such as votes, comment from members in each of multiple social networks to the content item, an interaction weight of each of interactions in each social network is determined for the content item (MATHUR, [0042][Wingdings font/0xE0][0044]); 
according to interaction weight of each interaction in each of the multiple social networks for the content item, a total social circle weight is determined, wherein the total social circle weight is the sum of interactions of the multiple social networks for the content item (MATHUR, [0044]), 

based on the total social circle weight, content item weight is generated for the content item to determine whether to suggest the content item to the user (MATHUR, [0046][Wingdings font/0xE0][0047]).



Regarding claims 2, 9 & 16, MATHUR further teaches that the at least two different types of social relationships includes a group relationship (MATHUR, [0035]), and the at least one target social object of the group relationship type includes at least one group joined by the social network user on a social network (MATHUR, [0035] & [0037]).

Regarding claims 5, 12 & 19, MATHUR further teaches that the at least two different types of social relationships includes a friend relationship, and the at least one target social object of the friend relationship type includes at least one friend added by the social network user on the social network (MATHUR, [0035] & [0037]).

Regarding claims 7 & 14, the feature as recited is optional feature as indicated in the 35 USC § 112. Therefore, whether MATHUR discloses the feature of claim 7, MATHUR’s teaching still reads on the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4, 6, 10-11, 13, 17-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over MATHUR [US 2010/0287033 A1] in view of GUO et al. [US 2018/0181572 A1].

Regarding claims 3, 10 & 17, MATHUR does not explicitly teach the steps of inputting a vector representation of the at least one group and a vector representation of the candidate item to a first attention model, the first attention model being pre-trained with an attention parameter of each group on the social network to the candidate item; and obtaining attention information of each group to the candidate item that is outputted by the first attention model, the attention information of each group indicating an attention of each group to the candidate item that is generated and outputted by the first attention model according to an attention parameter of the respective group to the candidate item determined according to the vector representation of the respective group and the vector representation of the candidate item.
GUO teaches the steps of 
inputting a vector representation of the at least one group and a vector representation of the candidate item to a first attention model (GUO, [0036] & [0039]), the first attention model being pre-trained with an attention parameter of each group on the social network to the candidate item (GUO, [0039]); and 
obtaining attention information of each group to the candidate item that is outputted by the first attention model (GUO, [0036]), the attention information of each group indicating an attention of each group to the candidate item that is generated and outputted by the first attention model according to an attention parameter of the respective group to the candidate item determined according to the vector representation of the respective group and the vector representation of the candidate item (GUO, [0036][Wingdings font/0xE0][0039]).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in GUO into MATHUR in order to predict content items to the user.

Regarding claims 4, 11 & 18, GUO further teaches that 
for each group, the first attention model is pre-trained with an importance weight of each group member in the each group (GUO, [0038]); and
the attention information of each group to the candidate item that is outputted by the first attention model is obtained by further performing weighting processing on the importance weight of the each group member in the respective group and the attention parameter of the respective group to the candidate item (GUO, [0036][Wingdings font/0xE0][0039]).

Regarding claims 6, 13 & 20, MATHUR does not explicitly teach the steps of inputting a vector representation of the at least one friend and the vector representation of the candidate item to a second attention model, the second attention model being pre-trained with an attention parameter of each friend on the social network to the candidate item; and obtaining attention information of each friend to the candidate item that is outputted by the second attention model, the attention information of each friend indicating an attention of each friend to the candidate item that is generated by the second attention model according to an attention parameter of the respective friend to the candidate item determined according to the vector representation of the respective friend and the vector representation of the candidate item.
GUO teaches the steps of 
inputting a vector representation of the at least one friend and the vector representation of the candidate item to a second attention model (GUO, [0036] & [0039]), the second attention model being pre-trained with an attention parameter of each friend on the social network to the candidate item (GUO, [0039]); and 
obtaining attention information of each friend to the candidate item that is outputted by the second attention model (GUO, [0036]), the attention information of each friend indicating an attention of each friend to the candidate item that is generated by the second attention model according to an attention parameter of the respective friend to the candidate item determined according to the vector representation of the respective friend and the vector representation of the candidate item (GUO, [0036][Wingdings font/0xE0][0039]).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in GUO into MATHUR in order to predict content items to the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                            October 18, 2022